Citation Nr: 0011292	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-26 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for obsessive compulsive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
February 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 1997, the RO 
denied, in pertinent part, service connection for obsessive 
compulsive disorder.  



FINDING OF FACT

The claim of entitlement to service connection for obsessive 
compulsive disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim for service connection for obsessive compulsive 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background


No pertinent defects or history was noted at the time of the 
veteran's service entrance examination, which was conducted 
in September 1973.  

In December 1974 the veteran's unit referred him to an 
alcohol rehabilitation program.  A report from the Alcohol 
Rehabilitation Drydock notes that that the veteran presented 
with a brief history of alcohol indulgence that was 
uncomplicated except for two minor incidents.  It was noted 
that drinking up to the present time had been fairly steady 
with only an occasional episode of excessive indulgence.  
Recently, the veteran's drinking had increased in amount and 
frequency to where it became a matter of personal concern.  
The provisional impression at the time of presentment was 
episodic drinker.  The veteran was reportedly was concerned 
about a sudden change in his drinking pattern.  Although 
presently he expressed no desire to abstain completely, he 
wanted to cut down and it was believed that he would benefit 
from treatment.  In a separate report dated four days later 
it was noted that on admission the veteran stated he had been 
drinking normally, with an occasional episode of excessive 
indulgence, until his arrival in Spain when episodes of 
excessive indulgence became more frequent and prolonged which 
prompted concern in the veteran.  Reportedly he had begun to 
notice that he was unable to control his intake as well as in 
the past and that on a given occasion he might want to stop 
but not be able to do so.  He reported he did not want to 
quit drinking completely but could and would if it was 
necessary.  

In regard to his clinical course while in the alcohol 
treatment program it was noted that from the beginning the 
veteran exhibited extreme immaturity and an almost total lack 
of insight.  It was reported he had no intention of 
inconveniencing himself or denying personal pleasure to exert 
effort toward correction of his drinking situation.  The 
veteran was also described as inattentive and at times 
disruptive, seeming to consider the program a big joke.  It 
was noted he was pretending to but not taking his Antabuse 
and, when confronted with this fact, he replied that he would 
refuse to take Antabuse regardless of the consequences.  In 
summary it was noted he had little knowledge of alcohol, 
alcohol abuse and alcoholism and had little or no interest in 
obtaining such knowledge.  It was opined that the veteran was 
not ready to seriously consider any program of control, 
correction or rehabilitation that included abstinence from 
alcohol.  He was terminated from the treatment program with a 
recommendation that favorable consideration be given to 
administrative separation if progression of alcohol abuse was 
observed and he persisted in rejecting the rehabilitative 
efforts to help him.  

The veteran's psychiatric status was noted to be normal on 
the service separation examination conducted in February 
1974.  

In a claim for VA pension benefits filed in 1996, the veteran 
mentioned obsessive compulsive disorder, which he reported 
began in 1996.  

VA outpatient treatment and hospitalization records have been 
associated with the claims file.  They reflect that the 
veteran was hospitalized from March to April of 1995, after 
he requested help with detoxification.  He reported he had 
been drinking heavily for the prior year and had been 
involved in a recent hit and run accident.  Also, it was 
noted that three years earlier he had been bingeing off and 
on.  He reportedly had been sober for 8 months about two 
years earlier.  The records reflect that he had his first 
drink at age 8 and had been an alcoholic since age 16.  Other 
records indicate that he began drinking at the age of 16 and 
had been paranoid most of his life.  It was noted that his 
biological mother and two biological brothers were alcoholic, 
that his adoptive parents were alcoholic, and that he had 
been emotionally abused by his adoptive mother.  It was noted 
that while hospitalized he was placed in an obsessive 
compulsive study.  A psychosocial data base report notes that 
his addiction was already in place by the time he was in the 
military and that he had a 20+ year history of polysubstance 
abuse, primarily alcohol and marijuana.  The final Axis I 
diagnosis was alcohol dependence; there was no Axis II 
diagnosis.  

The veteran was admitted to a VA domiciliary aftercare 
program from April 1995 to June 1995.  He was to work on 
various issues including ones related to a compulsive type 
disorder.  Following an episode of intoxication, the veteran 
was given an irregular discharge as a result of being 
verbally abusive and threatening.  The diagnoses on the 
discharge summary were alcohol dependence, hepatitis C 
positive, history of tuberculosis and hypertension.    

The VA records reflect that in December 1995 the veteran 
asked for detoxification, at which time alcoholism and 
history of obsessive compulsive disorder were noted. The 
veteran was then hospitalized for detoxification.  A clinical 
record from this period notes that the veteran had a history 
of obsessive compulsive disorder.  The only relevant final 
diagnosis was chronic alcoholism.  

The veteran was again hospitalized from January to February 
1996 for treatment of alcohol dependence.  The hospital 
reports indicate that he had obsessive compulsive disorder 
and had not been on his medicine recently.  It was also noted 
that he had been a polysubstance abuser for 24 years and that 
he had a "secondary diagnosis of OCD [obsessive compulsive 
disorder], which has complicated his addiction and 
recovery."  Issues that needed to be dealt with were noted 
to be shame, OCD and spirituality.  According to a psychology 
consultation report, the veteran reported that he had 
obsessive compulsive disorder and was seeking behavioral 
help.  He reported he had thoughts in his head that ran on 
and on, which he had to struggle with.  Examples included 
thoughts directing him to go down the left hallway when the 
veteran wanted to go right and also being told he was a son 
of a bitch over and over all day.  When asked how the 
thoughts adversely affected things the veteran wanted to do, 
the veteran became angry, insulted the doctor and left.  The 
hospital report indicates that the veteran's Prozac was 
increased because of his obsessiveness.  The Axis I discharge 
diagnoses were alcohol dependence, continuous, obsessive 
compulsive disorder.  

A VA clinical record dated in August 1996 includes 
impressions of obsessive compulsive disorder, recurrent 
depression, and alcohol dependence.  It was noted the veteran 
had not been using alcohol since June 12.  

The report of a September 1996 VA mental disorders 
examination reflects that the veteran had a history of 
obsessive compulsive disorder and was being treated with 
Zoloft.  It was reported he joined the Navy in 1973 and was 
eventually assigned to duties in Spain.  The veteran reported 
that while in Spain, he joined an alcohol rehabilitation 
program but he stated that he could not participate in the 
Antabuse program "because he already had OCD but he didn't 
know and one of his compulsions was to drink."  It was 
further reported the veteran had been diagnosed with 
obsessive compulsive disorder the preceding year (1995).  

The veteran stated that for the past 10 yeas he had been 
working and getting into trouble because of drinking and 
disorderly conduct.  He stated that he had thoughts he could 
not control and a compulsion to work.  He also reported 
problems sleeping because his brain never stopped thinking.  
He further reported that after he was diagnosed and treated 
as having obsessive compulsive disorder he didn't need to 
drink.  He reported that his last drink was in January 1996 
(noted as June 12 in an August 1996 record).  The Axis I 
diagnosis was obsessive compulsive disorder; the Axis II 
diagnosis was deferred.  The examiner summarized by reporting 
that the veteran "has obvious OCD and apparently it started 
during his time in the service.  It will be a good idea to 
review his old records to verify that he actually reported 
the compulsion to drink while he was in Spain."  

Two lay statements dated in June 1996 are of record.  The 
veteran's sister reported observing a change in the veteran's 
behavior after his discharge compared to the way he was prior 
to active duty.  She reported he seemed to be aloof, isolated 
and jumpy in social situations.  The veteran's father noted 
that the veteran's speech had changed after his discharge 
from service and that he was frustrated when communicating 
with others.  

The veteran submitted a statement dated in June 1997 in which 
he reported that his obsessive compulsive disorder developed 
wile he was in the military, although he did not know he had 
it at the time.  He further reported that he was unable to 
quit drinking because of his obsessive compulsive disorder 
and that he took Antabuse for a period but it did not make 
him stop drinking so he stopped taking it.   

The veteran did not appear for a requested Travel Board 
hearing which was scheduled for May 1999.  Notice of the 
hearing date was sent to the last address of record.  

Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service or 
within an applicable presumptive period, see 
38 C.F.R. §§ 3.307, 3.309 (1999), so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the case law of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Analysis

Although there is recent medical evidence of the current 
existence of obsessive compulsive disorder, the service 
medical records are silent as to the presence of obsessive 
compulsive disorder.  The veteran was treated for alcohol 
abuse during service but nothing in the service medical 
records indicates that it was a manifestation of some other 
disorder, and the veteran's mental status was found to be 
normal on the service separation examination.  The initial 
post-service medical evidence is in 1995.   Records of VA 
hospitalization in March and April of 1995 show treatment for 
primary alcohol abuse and that the veteran was placed in an 
obsessive compulsive disorder study.  However, the only 
relevant discharge diagnosis was continuous alcohol 
dependence, with no reference to obsessive compulsive 
disorder.  

Subsequent VA medical records reflecting diagnoses of 
compulsive disorder and/or alcohol dependence as separate 
entities do not provide any basis for linking them 
etiologically and those records do not relate compulsive 
obsessive disorder to service.  However, the examiner who 
conducted the September 1996 VA mental disorders examination 
opined that the veteran's obsessive compulsive disorder 
"apparently" began during active duty.  

The September 1996 VA examination report has been carefully 
reviewed.  Noteworthy at the outset is that the September 
1996 examination report contains no reference whatsoever to 
the veteran's pre-service history of alcohol abuse, which is 
well established by the record.  This leads to the conclusion 
that the opinion expressed in the examination report was 
based on inaccurate/incomplete information supplied by the 
veteran.  Multiple clinical records associated with the 
claims file reference the fact the veteran had been an 
alcoholic since the age of 16.  Such information was 
certainly pertinent to the formation of an opinion as to the 
etiology of any mental disorder manifested by drinking 
especially in light of the veteran's contention that he was 
compelled to drink due to his obsessive compulsive disorder.  
Although the veteran is not competent to diagnose alcoholism, 
he is competent to describe his drinking habits prior to 
active duty, which he apparently did on various occasions 
with other health care professionals.   

It is further noted that the September 1996 examiner reported 
in regard to the veteran's in-service history that "he [the 
veteran] stated" that he already had obsessive compulsive 
disorder in service.  However, that statement is unsupported 
by the service medical records and amounts to a lay person 
trying to state an opinion that requires medical expertise.  
The medical professionals, including the chief of the 
psychiatric clinic at the Naval Hospital in Rota, Spain, 
whose name appears on the in-service report of alcohol 
rehabilitation, did not note the presence of obsessive 
compulsive disorder or any obsessive thoughts or compulsions.  
In fact, the service medical records only document that the 
veteran had a problem with alcohol, which despite his 
expressed concern, he did not seem to take seriously.  
Additionally, the only relevant in-service impression was 
episodic excessive drinker.  Such an impression does not 
indicate a compulsion to drink due to obsessive compulsive 
disorder.  The Board further notes that although at the 
September 1996 examination the veteran reported having 
thoughts he could not control and a compulsion to work, the 
service medical records do not document any such 
manifestations.  

Thus, it can only be concluded that the September 1996 
examiner's opinion was based on an inaccurate and incomplete 
self-reported history by the veteran.  The examiner clearly 
did not have access to the claims file, noting that the 
veteran's records should be reviewed to determine if he 
actually reported a compulsion to drink while he was in 
Spain.  An assessment based on an inaccurate factual premise 
is insufficient to well ground a claim.  See Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's account of 
his medical history and service background).  Based on the 
foregoing, the Board finds that the examiner's opinion does 
not serve to well ground the veteran's claim and the evidence 
does not otherwise provide any competent link between the 
currently diagnosed obsessive compulsive disorder and active 
duty.  

The lay statements from the veteran's sister and father also 
do not serve to well ground the claim.  The authors merely 
report on symptomatology they observed and neither is shown 
to be qualified to express a medical opinion.  The only other 
evidence purporting to link current obsessive compulsive 
disorder to active duty is the veteran's own allegations.  
However, as a lay person he is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

As the veteran's claim for service connection for obsessive 
compulsive disorder is not well grounded, the doctrine of 
reasonable doubt is not applicable to his case.  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).  

The appellant's representative, citing Veterans Benefits 
Administration Manual M21-1, argues that VA expanded its duty 
to assist an appellant in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  This argument has been settled by the Court 
in Morton v. West, 12 Vet App 477 (1999).  There is no duty 
to assist absent a well-grounded claim.    


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for obsessive compulsive 
disorder, the appeal is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

